Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 1994, which ruled that claimant was eligible to receive unemployment insurance benefits.
Claimant was called to serve on jury duty while she was employed as an HIV counselor at a health center. She normally worked Monday through Friday during the hours of 9:00 a.m. to 5:00 p.m., except for Wednesday when she worked until 7:00 p.m. Claimant’s employer ordered her to report to work on May 5, 1993, a Wednesday evening, after jury duty had concluded for the day. Claimant refused and was terminated from her employment. After a hearing, the Board reversed a decision of an Administrative Law Judge finding that claimant was terminated for misconduct and awarded claimant unemployment insurance benefits. The employer appeals.
In view of the public policy against penalizing persons who serve on jury duty (see, Judiciary Law § 519), we find no reason to disturb the Board’s decision. Claimant had not engaged in disqualifying misconduct. Substantial evidence supports the Board’s finding to that effect.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.